OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                                             •




                                                                                  ...




12/11/2015                                                     COA No. 12-14-00186-CR
WILLIAMS, TOMMIE LEE JR.           Tr. Ct. No. F12-24893-S                      PD-0960-15
The appellant's pro se motion for extension of time to file the redrawn petition for
discretionary review has been granted. The said time to file the redrawn petition
has been extended to Wednesday, January 27, 2016.                   NO FURTHER
EXTENSIONS WILL BE ENTERTAINED.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              PAM ESTES
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *